*412MEMORANDUM**
Annie M. Caldwell and her family, Anthony Caldwell, Edward Mumphrey, Jason Caldwell, and Maquilla Caldwell, appeal pro se the district court’s Fed.R.Civ.P. 8(a) dismissal without prejudice of their medical malpractice action against the United States. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
The district court properly dismissed the Caldwells’ amended complaint because despite the court’s instructions, the Caldwells failed to comply with Fed.R.Civ.P. 8(a). See McKeever v. Block, 932 F.2d 795, 798 (9th Cir.1991) (noting that Rule 8(a) requires “sufficient allegations to put defendants fairly on notice of the claims against them”). The Caldwells’ amended complaint is prolix and consists of largely irrelevant background information. See McHenry, 84 F.3d at 1177. Accordingly, the district court did not abuse its discretion by dismissing the Caldwells’ amended complaint without prejudice. See id.
The district court properly declined to consider the Caldwells’ remaining procedural motions because the dismissal of their complaint rendered the motions moot. See Southwest Ctr. for Biological Diversity v. U.S. Bureau of Reclamation, 143 F.3d 515, 522 (9th Cir.1998).
All remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.